54 So. 3d 574 (2011)
Clarence Lee ROBBINS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-1796.
District Court of Appeal of Florida, First District.
February 7, 2011.
Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this appeal briefed pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the appellant appeals the order entered by the trial court which revoked his probation based on his admission that he violated a number of conditions of probation. The order revoking probation erroneously indicates that the appellant violated condition five by committing a new law violation.[1] However, while the appellant admitted other violations, the state specifically dismissed the allegation that the appellant violated condition five. Thus, we affirm the appellant's convictions and sentences, but remand for entry of a corrected revocation order which omits reference to a violation of condition five.[2]See, e.g., Campbell v. State, 972 So. 2d 263 (Fla. 5th DCA 2008) (affirming order revoking probation but remanding for court to correct order to show correct ground for revocation).
AFFIRMED and REMANDED with instructions to enter a corrected revocation order.
KAHN, PADOVANO, and CLARK, JJ., concur.
NOTES
[1]  The issue was preserved for appeal by the filing of a rule 3.800(b)(2) motion.
[2]  The order should also be corrected to reflect that a sentence of 31.5 months' imprisonment was imposed.